Citation Nr: 1802999	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-20 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the suspension of an aid and attendance allowance under 38 U.S.C. § 1114 (r)(1) from March 1, 2010, to March 25, 2010, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 decision by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  

In his July 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In a July 2017 letter, VA informed the Veteran that the videoconference hearing was scheduled for August 14, 2017.  However, a review of the record reflects that the Veteran failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  


REMAND

A review of the record reflects that the most recent VA treatment records in the claims file are dated in July 2004.  There are no records from the Veteran's hospitalization in March 2010.  In the November 2017 Informal Hearing Presentation, the Veteran's representative requested that the case be remanded for a VA examination to determine if the Veteran was hospitalized due to paraplegia.  Under the circumstances, the Board finds that the case should be remanded in order to obtain all outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dating from July 2004 to the present, including the records of his hospitalization in March 2010.

2.  Then, readjudicate the claim on appeal.  If the benefits sought remain denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




